Citation Nr: 1242752	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-10 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to a service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy, claimed as secondary to a service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to April 1992. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in part, denied service connection for hypertension and peripheral neuropathy, both claimed as secondary to service-connected diabetes mellitus.  

In September 2012, the Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript has been associated with the claims folder

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The entitlement to service connection for hypertension as secondary to service-connected diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

There is an approximate balance of positive and negative evidence regarding whether the Veteran's peripheral neuropathy was caused by his service-connected diabetes mellitus.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, service connection for peripheral neuropathy is warranted.  See 38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, and 3.310 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Given the favorable disposition of the claim for service connection for peripheral neuropathy as secondary to service-connected diabetes mellitus, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Veteran had a chronic disorder in service or during an applicable presumptive period, and that the Veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

Secondary service connection shall be awarded when a disability "is proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a).  Also, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Effective October 10, 2006, 38 C.F.R. § 3.310 was amended to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for secondary service connection on the basis of the aggravation of a nonservice-connected disorder by service- connected disability.  See 71 Fed. Reg. 52744 (2006).  The amendment essentially codifies Allen with language that requires that a baseline level of severity of the nonservice-connected disease or injury must be established by medical evidence created before the onset of aggravation. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Factual background and Analysis

The Veteran seeks service connection for peripheral neuropathy.  It is not shown and it is not contended otherwise that the Veteran has a peripheral neuropathy disability directly related to his active service. 

Rather, testimony and statements from the Veteran suggest that peripheral neuropathy is caused by service connected diabetes mellitus, or that peripheral neuropathy is aggravated by this service-connected diabetes mellitus.

The Veteran underwent a VA examination in April 2008.  The diagnosis was peripheral neuropathy of the lower extremities.  The examiner opined that the Veteran's peripheral neuropathy of the lower extremities was not caused by his diabetes mellitus.  The onset of his peripheral neuropathy and diabetes was almost at the same time and the development of neuropathy also correlates well with the duration of the diabetes mellitus of at least 7-8 years.

The Veteran underwent a VA examination in July 2008 which was conducted by the same VA physician who examined the Veteran in April 2008.  The examiner opined that his peripheral neuropathy was not caused by his diabetes mellitus.  The examiner noted that the Veteran was diagnosed with diabetes mellitus in 2004 and first had elevated blood pressure readings in 2003.  The development of peripheral neuropathy correlated well with the duration of the diabetes mellitus and glycemic control and peripheral neuropathy usually became apparent in the second decade of hyperglycemia.  The examiner noted that prior to 2003, the Veteran had no sustained hyperglycemia.  Additionally, his diabetes was not even a decade old yet.  With this short duration and with no history of sustained hyperglycemia, the peripheral neuropathy of the lower extremity was not caused by his diabetes mellitus.

In a September 2012 letter, a private physician noted that the Veteran had been a long-term patient of his who was initially diagnosed with peripheral neuropathy secondary to diabetes mellitus.  The physician opined that at this time, the Veteran's neuropathy was directly related to his diabetes.  He noted that without a doubt the peripheral neuropathy was most likely going to be a permanent aggravation which was secondary to his diabetes.  The physician indicated that elevated levels of glucose affect the neurotransmitters as well as the myelin sheaths associated with the extremities.  The elevated glucose levels tended to degrade the myelin sheath causing the neuropathy and this quite commonly noted with diabetes.  

After resolving all reasonable doubt in favor of the Veteran, the Board finds service connection for peripheral neuropathy as secondary to the Veteran's service-connected diabetes mellitus is warranted.  

There are conflicting medical opinions on the question of whether the Veteran's current peripheral neuropathy is secondary to his service-connected diabetes mellitus.  The private physician in a September 2012 letter determined that the Veteran's peripheral neuropathy was directly related to his diabetes.  However, the VA examiner who conducted the April 2008 and July 2008 examinations concluded that the Veteran's peripheral neuropathy was not a result of his service-connected diabetes mellitus.  Both examiners appeared to have an accurate picture of the Veteran's disability and history, and both provided a rationale for the conclusion offered.  Consequently, the Board finds that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's peripheral neuropathy was caused by his diabetes.

In this regard, the Board has considered that the language used by September 2012 private physician was in terms that spoke to both aggravation and causation.  However, the Board is of the opinion from the overall text of the report that it was the physicians intent to find that the service-connected diabetes caused the claimed peripheral neuropathy.  For this reason, and having resolved doubt in favor of the Veteran, the Board finds the Veteran's claim for secondary service connection is adequately supported.  38 C.F.R. § 3.102.  Thus, the benefit sought on appeal is granted on a secondary basis.  38 C.F.R. § 3.310. 


ORDER

Entitlement to service connection for peripheral neuropathy, to include as secondary to service-connected diabetes mellitus, type II is granted.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claim of service connection for hypertension as secondary to service-connected diabetes mellitus. 

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

The Board again notes that 38 C.F.R. § 3.310(a) permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen, supra.

The Veteran underwent a VA examination in April 2008.  The examiner noted that the Veteran had diagnoses of diabetes mellitus and hypertension.  The examiner determined that the Veteran's hypertension was not caused by his diabetes mellitus as the onset and duration of the hypertension and diabetes mellitus were "almost at the same time."  While the examiner determined that the Veteran's hypertension was not due to his service-connected diabetes mellitus, he did not address whether the Veteran's service-connected diabetes mellitus has aggravated his hypertension.  See 38 C.F.R. § 3.310; Allen, supra.

The Board also notes that in a November 2012 letter, a private physician noted that the findings of hypertension and lipidemia were called metabolic syndrome.  These "can be aggravated by the presence of diabetes".  The private physician concluded that these illnesses were more than likely connected to each other as they were co-morbidities.

While in his November 2012 letter the private physician noted that hypertension and lipidemia "can be aggravated by the presence of diabetes", the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, supra, (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).

As such the Board finds that the evidence currently of record is insufficient to resolve the claim for service connection for hypertension as secondary to service-connected diabetes mellitus and that further medical examination in connection with this claim is warranted

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran should be provided an examination by an appropriate VA physician to evaluate the etiology of any his hypertension.  Based on a review of the record and an examination of the Veteran, the physician should offer an opinion as to whether the Veteran it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension disability is proximately due to service-connected diabetes mellitus, or in the alternative, whether it has been permanently aggravated beyond its natural progression by the service-connected diabetes mellitus disability.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the physician for review of the case.  

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  A detailed rationale for any opinion expressed should be provided.  

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans" Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


